Title: From Benjamin Franklin to Henry Laurens, 12[–13] March 1784
From: Franklin, Benjamin
To: Laurens, Henry



Dear Sir,
Passy, March 12[–13], 1784

I received your kind Letter by Mr Cholet, with the Pamphlets and Newspapers; and since a Paper of the 5th which came under Cover to Mr Grand. I am much oblig’d to you for these Communications.—
Your Sentiments and mine respecting the continual Drafts on Europe coincide perfectly. I have just received a Letter from Mr. Carmichael, dated the 14th past, in which he says, “Bills from Congress come to hand from time to time, some of which Mr M. has advised me of; the others I am at a Loss what to do with; but having no Instructions to the contrary, I cannot refuse accepting them. I should be glad to know your Sentiments thereon.”— All I can say to him in answer is, that it will behove him to consider where he can find Funds for Payment, since there is not the smallest Probability that I shall be able to

assist him from hence. Sure it must be some invincible Necessity that induces so prudent a Man as Mr Morris to take such Measures: and the several States must be much to blame to leave him under that Necessity.—
I heartily wish you Success in your Endeavours to recover your 2800£ from the Treasury. I know too well the Dexterity of that Board (Dexterity is acquir’d by much Practice) in fighting-off Payments, not to think you very lucky if you can obtain your Right by only mounting twice more their Seventy Steps.—
The Commission for a Commercial Treaty ordered to be prepared by the Vote of May last, is indeed not yet come to hand; but by their sending us repeatedly Copies of that Vote, & nothing more, it looks as if they thought we might proceed by Virtue of it, to prepare a Plan of a Treaty.— Having written expresly on the Subject, we may expect soon to know their Minds more perfectly.
I thank you much for your Information of the Proceedings of the West India People. It seems to me, that we cannot be much hurt by any selfish Regulations the English may make respecting our Trade with their Islands.— Those who at present wish to kick the Hedge hog, will grow tired of that Sport when they find their own Toes bleed.—
I have just received a Letter from the Secretary of Congress, Mr Thomson, of which I inclose a Copy. The Term for exchanging the Ratifications was expired before it came to hand. Mr Hartley having frequently written to me to know if the Ratification was arriv’d I have communicated to him this Letter, that he might see the Delay was occasioned only by unforeseen Accidents, and that we had reason to expect receiving it by the Return of the Washington Packet. I do not imagine that any Difficulty will be occasioned by this Circumstance, but perhaps it may not be amiss, if you are well enough, to see Mr Hartley

on the Subject; and should any Agreement to extend the Term be necessary, you can enter into it as well as if we were all present.—
I write this in great Pain from the Gout in both Feet;—but my young Friend your Son having inform’d me that he sets out for London to-morrow, I could not slip the Opportunity, as perhaps it is the only safe one that may occur before your Departure for America. I wish mine was as near. I think I have reason to complain that I am so long without an Answer from Congress to my Request of Recall. I wish rather to die in my own Country than here; and tho’ the upper Part of the Building appears yet tolerably firm, yet being undermin’d by the Stone and Gout united, its Fall cannot be far distant. You are so good as to offer me your Friendly Services. You cannot do me one more acceptable at present, than that of forwarding my Dismission. In all other Respects as well as that I shall ever look on your Friendship as an Honour to me; being with sincere and great Esteem, dear Sir, Your most obedient humble Servant

B. Franklin



P.S. March 13.—

Having had a tolerable Night, I find myself something better this Morning. In reading over my Letter I perceive an Omission of my Thanks for your kind Assurances of never forsaking my Defence should there be need. I apprehend that the violent Antipathy of a certain Person to me may have produc’d some Calumnies, which what you have seen and heard here may enable you easily to refute. You will thereby exceedingly oblige one, who has liv’d beyond all other Ambition than that of dying with the fair Character he has long endeavour’d to deserve. As to my Infallibility, which you do not undertake to maintain, I am too modest myself to claim it, that is in general; tho’ when

we come to particulars, I, like other People, give it up with Difficulty. Steele says, that the Difference between the Church of Rome and the Church of England on that Point, is only this, That the one pretends to be infallible, & the other to be never in the wrong. In this latter Sense, we are most of us Church of England Men, tho’ few of us confess it and express it so naturally and frankly as a certain great Lady here, who said, I don’t know how it happens, but I meet with nobody, except myself, that is always in the right: Il n’y a que moi qui a toujours raison.
My Grandson joins me in affectionate Respects to you & the young Lady, with best Wishes for your Health & Prosperity.

BF.
His Excelly. H. Laurens, Esqr


 
Endorsed: Doctr. Franklin 12th. & 13th. March 1784 Recd 20th— Answd. 28th. requesting me to solicit his recal & return to America—
